Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-18 are presently pending. Claims 1-9, 11-13, after restriction election, have been considered below.

Restriction Election
Applicant has elected claims 1-9, 11-13 for further examination, without traverse.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In original claim set, claim 11 depends from claim 12 which is not a proper claim sequence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-9, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “binarization of the trained KAARMA state and a transition table using the outputs of the trained KAARMA for each input in the training set” in which “the trained KAARMA state”, “the outputs”, and “the training set” are lack of antecedent basis for this limitation in the claim. Claims 2-9, 11-13 depend from claim 1 and are rejected with the same reason.
Claim 2 recites: ”identifying, by the first processing device, a classification of the signal by applying at least a portion of the associated hidden states of the RKHS to a recurrent network in the RKHS” in which “the associated hidden states” is lack of antecedent basis.
Claim 5 recites: “clustering, by the second processing device, the input space to produce a cluster output number for each input sample; binarizing, by the second processing device, the state space of the trained KAARMA which maps dynamical behavior of the recurrent network into finite discrete transitions” in which “the state space” is lack of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over “The Kernel Adaptive Autoregressive-Moving-Average Algorithm” Li et al., IEEE Transactions on Neural Networks and Learning Systems, Vol. 1, No. 1, January 2015 (hereinafter Li).  


As to claim 1, Li discloses a method, comprising 
training, by a first processing device, parameters of a kernel adaptive autoregressive-moving average (KAARMA) to produce a trained KAARMA using a signal of an input space (page 2, left col, par 5 – right col, par 3, training KAARMA with an input vector), where source information is contained in time varying structure of the signal (Figs 1-2; page 1, right col, last par; page 2, right col, last par, input signal reflecting an non-stationary environment or non-stationary signal, e.g. a time varying signal); 
determining, by a second processing device, a surrogate embodiment of the trained KAARMA based upon clustering of the input space (page 2, left col, par 3, a discrete-time dynamical system (DTDS being modeled by a finite-state machine (FSM) being uniquely determined by input symbols; page 7, left col, par 2, input space including clusters of data (being trained by KAARMA for a cluster of features), binarization of the trained KAARMA state and a transition table using the outputs of the trained KAARMA for each input in the training set (Fig 2; page 6, right col, Algorithm 1; page 7, left col, pars 3-4, quantization procedure, right col, Algorithm 2; page 11, right col, par 3, binarization to classes 0 and 1); and 
implementing a recurrent network detector in processing circuitry based upon the surrogate embodiment of the KAARMA to identify a signal class (Figs 2, 8-9; Table III; page 11, right col, par 4).  Although Li does not expressly disclose a first processing device and a second processing device for performing two-step operation/training, it would have been obvious or implied the tasks being implemented by different devices, which may be software processes, hardware processors, or combination of both for computational organization, convenience, or optimization.

As to claim 2, Li discloses the method of claim 1, wherein training the parameters of the KAARMA comprises: segmenting, by the first processing device, the signal into a series of input frames (Figs 8-10, input spike segmentation); converting, by the first processing device, the series of input frames to corresponding reproducing kernel Hilbert space (RKHS) functions (Figs 1-2); and identifying, by the first processing device, a classification of the signal by applying at least a portion of the associated hidden states of the RKHS to a recurrent network in the RKHS (page 4, Equation 12-18).  

As to claim 3, Li discloses the method of claim 1, wherein training the parameters of the KAARMA comprises: converting, by the first processing device, a series of input samples of the signal to corresponding reproducing kernel Hilbert space (RKHS) functions (page 4, Equation 12-18); and identifying, by the first processing device, a classification of the signal by applying at least a portion of the associated hidden states of the RKHS to a recurrent network in the RKHS (page 4, Equation 12-18).  

As to claim 4, Li discloses the method of claim 3, wherein the series of input samples are converted to the RKHS of functions using a first mapping and hidden state samples of the recurrent network are converted to associated hidden states in the RKHS using a second mapping (page 2, right col, par 3; page 4, right col).  

10. (Withdrawn)

14-18. (Withdrawn)

Allowable Subject Matter
Claims 5-9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 35 USC 112 rejections.

Reasons for Allowance
Prior art of record (Li) neither discloses alone nor teaches in combination functions and features recited in claim 5 and claim 12, respectively. Claims 6-9 depend from claim 5. Claims 11 and 13 depend from claim 12.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661